PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/793,422
Filing Date: 18 Feb 2020
Appellant(s): TEXAS INSTRUMENTS INCORPORATED



__________________
Kenneth Liu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/26/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated January 26th, 2022 (1/26/2022) from which the appeal is taken have been modified by the Advisory Action dated August 9th, 2022 (8/09/2022).  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims:

(a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AlA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended independent claim 1 to state “wherein for each time the second instruction is repeatedly issues, the pipeline register receives an opcode corresponding to the second instruction” but this limitation lacks support in the original disclosure. Applicant points to FIG. 7, 8A, and 8B along with [0097] for support but these sections fail to describe the limitation in sufficient detail to show that applicant had possession of the limitation. Specifically while [0097] mentions “issue the same instruction identically a number of times” and “instruction pipe register 3810...is fed by micro-opcode (uOPcode) lines 3812” the specification doesn’t note the opcode is received each time as now claimed. Accordingly, the limitation is not supported.



(2) Response to Argument
	(a) Appellant argues on page 4 of the brief: Example embodiments are described with respect to Figures 7, 8A, and 8B. In these example embodiments, a pipeline register is denoted as 3810 and is coupled to an output of instruction decoder 3625 by line 3812. This “opcode” output of the instruction decoder 3625 outputs an opcode of an issued instruction, which is received by the pipeline register 3810.
This argument is not persuasive. The output of the instruction decoder in FIG. 7 and related descriptions is identified as a micro-opcode (uOPcode), not as an opcode (operation code). An opcode and micro-opcode would have different meanings to one of ordinary skill in the art and the terms would not be viewed as interchangeable. The general understanding in the art would be that opcodes are part of instructions in a pre-decoded state whereas micro-opcodes would be part of micro-operations in a post-decoded state. This is illustrated in “What the Heck is a Micro-Operation” by Erik Engheim (cited as an evidential reference):

    PNG
    media_image2.png
    222
    563
    media_image2.png
    Greyscale

As noted in the above reference, an instruction has an opcode to identify the operation to be performed, e.g. an add opcode to inform the processor that this is an add instruction, but that instruction is then converted by the decoder into one or more micro-operations (e.g. “This means our humble little add instruction would have to be turned into 3 different micro-operations.”) that each have their own details about various operations, such as controlling the LSU (Load-Store Unit, a unit responsible for loading data into the processor and storing data from the process) and ALU (Arithmetic Logic Unit, a unit responsible for arithmetic and bitwise operations on data, called operands). These individual element controls are understood to be micro-opcodes (e.g. fetch = LSU at 1, ALU at 00). This is the general understanding in the art, particularly in a RISC (Reduced Instruction Set Computer, a particular processor design method) processor environment.
Applicant notes the use of a RISC processor at multiple points, e.g. [0048] and [0059], and draws a distinction between micro-opcodes (e.g. [0097] “micro-opcode”) and opcodes (e.g. [0233 “instruction opcode”). In [0100] Appellant notes that “the given instruction remains in the IR, the Instruction Decoder 3625 continues to output the same uOPcode” which lines up with the general understanding that an opcode, as part of an instruction, is not itself the output of the decoder but rather the input into the decoder and that the output of the decoder is micro-opcodes (uOPcodes) as part of micro-operations.
 The interpretation of the claim as amended would be one where the opcode from a pre-decoded instruction is received by the register 3810, which is not discussed or suggested in the original disclosure. 

(b) Appellant argues on page 4 of the brief: When an instruction is executed repeatedly, the repeat counter (RPTC) 3830 counts down from a value and the instruction is repeatedly issued (e.g., over and over again) for each count until the counter 3830 reaches zero. The specification clearly states: “during this time of downcounting in RPTC, the Instruction pipe register 3810 and the rest of the pipeline are concurrently being clocked, so that the decoded instruction from Instruction Decoder 3625 to which the Repeat pertains is repeatedly issued into the pipeline, thereby effectuating the Repeat instruction.” Specification, paragraph [0099] (emphasis added). Thus, Appellant submits that the specification clearly teaches and supports that an instruction decoded by the instruction decoder 3625 can be repeatedly issued the pipeline, which includes pipeline register 3810.
This argument is not persuasive. While Examiner agrees that the disclosure supports the repeated issuance of the instruction, involving the instruction being decoded by the instruction decoder, it does not support the opcode being received by register 3810 each time as the opcode is never sent to register 3810, the micro-opcode (uOPcode) is.

(c) Appellant argues on page 5 of the brief: Appellant further notes that the specification states that during the repeated issuing of the instruction, that instruction can remain in the instruction register 36261 and, as such, the instruction decoder will continue to output the same opcode for that repeated instruction as long as the counter 3830 has not yet reached zero. See Specification, paragraph [0100]. In other words, the opcode continues to be output by the instruction decoder 3625 each time the instruction is repeated, and, for each repeat cycle, that outputted opcode is received at the pipeline register 3810 coupled to the instruction decoder 3625.
Appellant notes that the wording “continue to output” in the specification supports that the opcode continues to be sent from the instruction decoder 3625 to the pipeline register 3810 rather than the Examiner’s suggestion that it is sent just once from the decoder 3625 and loaded into the pipeline register 3810. See Final Office Action, page 3.
This argument is not persuasive. [0100] notes “the Instruction Decoder 3625 continues to output the same uOPcode corresponding to the given instruction” not that the opcode is continually output. As noted in the response to above argument (a) there is a distinction in an opcode and a micro-opcode, so [0100] does not support the claim amendment.

(d) Appellant argues on page 5 of the brief: As yet another example, the specification describes an example in which a “push” instruction that is repeated 15 times is replicated into multiple issued instructions supplied into the pipeline for execution. See Specification, paragraph [0118]. So, in this example, the same push instruction is clearly issued as 15 instructions to the pipeline register in a repeating fashion until all 15 have been issued for execution.
This argument is not persuasive. While the push instruction is issued repeatedly, that does not mean the opcode is received by the register 3810 each time, as per FIG. 7 and related descriptions the push operation is sent to the decoder which then outputs a micro-opcode (uOPcode) and an operand. The micro-opcode (uOPcode) is then sent to the register 3810. This does not mean there is support for the amendment as written.

(e) Appellant argues on page 5 of the brief: Thus, since the specification clearly teaches that a repeated instruction is supplied to the pipeline multiple times and that during this repeat procedure, the instruction decoder continues to output that opcode, the specification does indeed support the opcode being received by the pipeline register of the pipeline for each issuance of the repeated instruction. If these repeating instructions were not received by the pipeline register of the execution pipeline, then they would not be executed as they would not be provided to the execution pipeline. As such, claim 1 is fully supported by the specification and complies with the written description requirement.
This argument is not persuasive. Appellant’s arguments generally seem to hinge on the opcode and micro-opcode (uOPcode) being the same or interchangeable but they’re not. Appellant repeatedly identifies the output of the decoder as micro-opcodes (uOPcode) and not opcodes; instructions remain in the instruction register 3626.i which is fed into the decoder 3625 which in turn outputs micro-opcodes ([0100] “the given instruction remains in the IR, the Instruction Decoder 3625 continues to output the same uOPcode”). The decoder does not output opcodes themselves, they would remain in the instruction register, and thus does not repeat sending the opcode to the register 3810. The amendment is not supported by the original disclosure.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/William B Partridge/Primary Examiner, Art Unit 2183                                                                                                                                                                                                        
Conferees:
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182     
                                                                                                                                                                                                   /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.